

Exhibit 10.2


NUTRITION 21, INC.


AWARD AGREEMENT




THIS AGREEMENT, made as of December 2, 2009 by and between Nutrition 21, Inc., a
New York corporation (the “Company”) and ________________ (the “Grantee”).


WITNESSETH:


WHEREAS, the Grantee is now an employee of the Company and the Company desires
to afford the Grantee an opportunity to acquire, or enlarge, stock ownership in
the Company so that the Grantee may have a direct proprietary interest in the
Company’s success:


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:


1.    Grant of Award.  Pursuant to the provisions of the Nutrition 21, Inc. 2005
Stock Plan (the “Plan”), the Company hereby grants to the Grantee, subject to
the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, the following:


(a)    the right, pursuant to the Plan, to purchase from the Company all or any
part of an aggregate of ______ shares of Common Stock ($.005 par value) of the
Company at the purchase price of $0.__ per share (the “Stock Options”).  The
Stock Options are intended to be Incentive Stock Options under Section 422 of
the Internal Revenue Code of 1986, as amended.


 
(i)    Such Stock Options shall vest and be exercisable as to one-half of such
shares on December 2, 2009 (the “Grant Date”), and as to an additional one-half
of such shares on _______.



 
(ii)    Such Stock Options shall expire ten (10) years from the Grant Date or 89
days after termination of employment, whichever is earlier.



 
(iii)    Any exercise of such Stock Options shall be accompanied by a written
notice to the Company specifying the number of shares as to which the Stock
Options are being exercised.



 
(iv)    At the time of any exercise, the purchase price shall be paid in cash,
unless the Company offers a cashless exercise alternative.  In that event,
Grantee may elect to pay in cash or use the cashless exercise alternative. The
purchase price equals the number of shares as to which the Stock Options are
being exercised multiplied by the purchase price per share.  The Company will
make all necessary tax withholding at the time of exercise, in the manner and to
the extent provided for by law.



 
(v)    The Stock Options are not transferable other than by will or by the laws
of descent and distribution.  During the lifetime of Grantee, the Stock Options
shall be exercisable only by the Grantee.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(vi)    The Grantee shall have no rights as a stockholder with respect to any
shares of Common Stock subject to the Stock Options prior to the date of
issuance of a certificate or certificates for such shares.



2.    Sale of Shares.  Grantee agrees to advise the Company of the sale of
shares acquired by exercise of Stock Options, including the date(s) of sale,
number of shares and price(s).


2.    Compliance With Law and Regulations.  This award and the obligations of
the Company hereunder, shall be subject to all governmental laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.


3.    Grantee Bound By Plan.  The Grantee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.  To
the extent that this agreement is silent with respect to, or in any way
inconsistent with the terms of the Plan, the provisions of the Plan shall
govern.


4.    Notices.  Any notices hereunder to the Company shall be sent to the
following address: Nutrition 21, Inc., 4 Manhattanville Rood, Purchase, NY
10577, USA, Attention: Vice President Legal; and any notice hereunder to the
Grantee shall be sent to Grantee at Grantee’s residence or work location.




IN WITNESS WHEREOF, Nutrition 21, Inc. has caused this Agreement to be executed
by an authorized officer of the Company and the Grantee has executed this
Agreement, both as of the day and year first above written.



     
 
By:
        General Counsel                               Grantee/Employee Signature
 

 


 
 

--------------------------------------------------------------------------------

 